USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2069                          GLENN WRIGHT,                      Plaintiff, Appellant,                                v.          COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS       [Hon. Frank H. Freedman, Senior U.S. District Judge]                              Before                      Selya, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                                                     Sandra Susse on brief for appellant.     Kenneth S. Apfel, Commissioner, Social SecurityAdministration, Donald K. Stern, United States Attorney, and KarenL. Goodwin, Assistant U.S. Attorney, on brief for appellee.May 21, 1999                                                                            Per Curiam.   After carefully considering the briefs  and record on appeal, we affirm the judgment for substantially  the reasons stated by the district court.  The Commissioner's  decision was supported by substantial evidence, even if some  evidence in the record might have supported a different  conclusion.  Irlanda Ortiz v. Secretary of Health and Human  Services, 955 F.2d 765, 769 (1st Cir. 1991); Rodriguez Pagan v.  Secretary of Health & Human Services, 819 F.2d 1, 3 (1st Cir.  1987); cert. denied, 484 U.S. 1012 (1988).             Affirmed.  Loc. R. 27.1.